DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of 5/17/2021, Claims 1-4, 7-13, and 16-24 are pending. Claims 1 and 13 are amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lining disposed within the container and comprising a renewable material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-13, and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 13 recite a first air tight mechanism extending only partially around the rim and a second air tight mechanism extending only partially around the rim, the first air tight mechanism being different than the second airtight mechanism. 
This is not enabled. 
It is not shown or discussed how these two partial air-tight mechanisms are constituted or function. 
The only mention of such air tight mechanisms 12 and 15 is in Paragraph 00039 reproduced below. 
FIG. 7 depicts a cap and hollow shell engagement having a rim 6 with an air tight lip. Embodiments of a rim 6 may provide a shoulder 9 between release mechanism 5 and hollow shell 2. Embodiments of rim 6 may include air tight mechanisms 12 and 15 between the flat part of release mechanism 5 and the top part of rim 6. The adhesion may be achieved by a bio based glue or by circular or spin welding machine. 

There is no explicit support for two different partial air tight mechanisms in the Specification or Original Drawings. It is also unclear from the Specification if the adhesion achieved by the bio based glue or circular/spin welding may be the air tight mechanisms. To the best of the Examiner’s knowledge, it is impossible to achieve a partial seal using spin-welding, as spin welding requires an even circular surface to bond two different cylindrical sections. Please see Lux (US 3342365) and the included articles which discuss frictional or spin welding. 
Secondly, it is unclear how the two air-tight mechanisms (possibly either the spin welding or bio based glue) are only partially applied to be air tight. From the disclosed drawings, the lip/ledge of Element 12 seen on the right side of Figure 7 is shown. The ‘lip’ fitting of Element 15 in grey in Diagram 1 below appears to be on BOTH the left and right hand side.  Therefore, TWO DIFFERENT air-tight mechanisms, BOTH of which only extend partially around the rim is not disclosed or enabled. It appears that the fitting of Element 15 shown in grey below is present on the entirety of the rim.

    PNG
    media_image1.png
    967
    1050
    media_image1.png
    Greyscale

Therefore, it is unclear, non-enabled, or ambiguous as to what are the air tight mechanisms present partially on only one side of the rim and a second different air tight mechanism which extends only partially around the rim. It is also unclear if the mechanism is an adhesive bond, a weld, or a mechanical connection. Furthermore, it is unclear how the mechanisms function to be air-tight when applied partially around the rim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-13, and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 As discussed above, the first and second different air tight mechanisms which each only extend partially around the rim is not enabled. Therefore, because the limitations are not properly enabled, the claims are also indefinite, as there is no clear guidance to make or use such air tight mechanism. 
For the purposes of examination, any known air-tight mechanism will be assumed to meet the limitations of the claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 4591066) in view of Boswell (US 2011/0120902).  
Regarding Claim 1, Moen discloses a can for containing a product, comprising: a container for containing a product, the container comprising a shell (12) comprising a first end defining an opening (at 88) and a second end (102) that is sealed, the shell 
While Moen discloses that the container body (12) may be made of a number of other thermal plastics such as PET and Polypropylene, Moen does not disclose the sealed container includes a furan resin derived from 2,5 furandicarboxylate or a lining comprising a renewable material. 
Boswell discloses a container that includes a polyester of furan dicarboxylic acid (e.g. polyethylene 2,5 furandicarboxylate (PEF)) – Paragraphs 0011 and 0057. Boswell further discloses that such a PEF based polymer plastic is typically used as a replacement for PET or PP plastics. Moen and Boswell are analogous inventions in the art of polymer bottles and cans. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the PET or PP material of Moen with the PEF composition disclosed in Boswell in order to make use of a plastic packaging material that is substantially free of virgin petroleum based compounds, 100% sustainable, 100% recyclable and can minimize or eliminate contamination during recycling (Paragraph 0006). Furthermore, Boswell discloses that PEF containers have the same look and feel as similar articles made from virgin petroleum and can be disposed of the same way, yet has improved sustainability over articles derived from virgin petroleum-based sourced and may be made from renewable plant based 
While Moen discloses that the rim of the cap is seamed and crimped to the shell, Moen also discloses known means of epoxy, spin welding, hot melt and glue as known means of connecting components of the shell and base cup in Col. 4 Lines 61-67. A person having ordinary skill in the art would be capable of using the known methods of welding and gluing in order to form a similar connection between the cap and shell in place of seaming as an obvious variation in the application of using a known technique to a known device to obtain predictable results in the connection between the shell and the cap. The use of welding, gluing, and seaming are known and equivalent means of forming a connection between container bodies and end wall that would also necessarily form a hermetic connection to container a pressurized beverage. Furthermore, a person having ordinary skill in the art would recognize that bio-based glue is a known and readily applicable adhesive that is a simple substitution for any other known adhesive.
Regarding Claim 2, Moen discloses the shell is a cylindrical shell comprising a sealed bottom and a wall. 
Regarding Claim 3, Moen discloses the rim of the cap narrows near the top portion of the cap and the rim is coupled to the wall of the shell.
 Regarding Claim 4, Moen discloses the known use of spin welding and adhesive as discussed above.  
Regarding Claim 7, Moen discloses the release lever is configured to lift to puncture the cap thereby opening the container.
Regarding Claims 8-12, the furan resins are obvious variants of the possible furan resin disclosed in Boswell. 
Regarding Claim 13, Modified Moen in view of Boswell discloses a method for providing a can with a product having the limitations discussed above.
Regarding Claims 16-18, Moen discloses the shell is formed by blow molding an injection-molded parison (Col. 5 Lines 8-10, 23-25). However, a person having ordinary skill in the art would recognize that other plastic molding methods may be used to form the shell. 
Regarding Claims 19, 20, 22-24, the cap of Moen may comprise the obvious variations of furan resin as disclosed in Boswell. 
Regarding Claim 21, Moen discloses the shell is a cylindrical shell comprising a sealed bottom wall. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GIDEON R WEINERTH/Examiner, Art Unit 3736